  Case 4:20-cv-01033-O Document 15-2 Filed 02/26/21              Page 1 of 1 PageID 212



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 MICHAEL SEWELL, et al.,                      §
     Plaintiffs,                              §
                                              §
                                              §
                                              §
                                              §
 v.                                           §   Civil Action No.: 4:20-cv-01033-O
                                              §
 AGRANA FRUIT, U.S. INC., et al.,             §
     Defendants.                              §

                                   [PROPOSED] ORDER

       Before the Court is Defendant Continental Express, Inc.’s Motion for Reconsideration of

this Court’s prior order dated February 5, 2021 (ECF No. 14). Having considered the motion, the

Court finds the Motion should be and is hereby GRANTED.

       It is hereby ORDERED that this Court’s prior order dated February 5, 2021 (ECF No. 14)

is hereby WITHDRAWN in part.        It is, further, ORDERED that Plaintiffs’ Motion to Dismiss

(ECF No. 13) should be and is hereby DENIED in part. It is, further, ORDERED that Defendant

Continental Express, Inc.’s Motion for Summary Judgment (ECF No. 11) should be and is hereby

GRANTED. It is, further, ORDERED that Plaintiffs’ claims against Defendant Continental

Express Trailer Leasing, Ltd. shall remain DISMISSED without prejudice.

       Accordingly, pursuant to Federal Rule of Civil Procedure 56, it is hereby ORDERED that

all claims that have been filed in this case against Defendant Continental Express, Inc. are

DISMISSED with prejudice, with each party to bear its respective costs of court and attorney’s

fees. SO ORDERED this ____ day of __________ 2021.


                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
